Citation Nr: 0610241	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-40 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in November 2004, and a 
substantive appeal was received in November 2004.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing acuity in the right ear and 
Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the June 2004 rating decision and the 
October 2004 statement of the case notified the veteran of 
the applicable laws and regulations which set forth the 
criteria for entitlement to the issue on appeal.  Moreover, a 
May 2004 VCAA letter also advised the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio, 16 
Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the May 2004 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO did issue 
appellant a VCAA letter on May 2004 that notified the veteran 
of what information and evidence was needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The notice was provided to the veteran prior to the 
adjudication of the claim.  The contents of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss, any question 
as to the appropriate effective date to be assigned is 
rendered moot. 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes two 
separate VA examinations.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded two VA audiological examinations in 
July 2003 and July 2004 by two different Clinical 
Audiologists. See  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in July 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
85
100
LEFT
40
70
80
100

The puretone average in the right ear was 75 decibels and the 
puretone average in the left ear when rounding up was 73 
decibels.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 88 percent in 
the left ear.  These audiological findings when applied to 
Table VI show Level III hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  Under Table VII, 
this warrants a noncompensable rating.  No exceptional 
pattern of hearing impairment is demonstrated to warrant 
consideration under 38 C.F.R. § 4.86.

On the authorized audiological evaluation in July 2004, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
85
100
LEFT
35
65
85
100

When rounding up, puretone average in the right ear was 73 
decibels and when rounding down, the puretone average in the 
left ear was 72 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
in the left ear.  The July 2004 audiological findings when 
applied to Table VI show Level II hearing acuity in the right 
ear and Level III hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

In sum, the July 2003 audiological examination revealed Level 
III acuity in each ear.  The most recent examination in July 
2004 showed Level II acuity in the right ear and Level III 
acuity in the left ear.  A compensable rating is not 
warranted based on either examination.  

The veteran has advanced several contentions.  First, in his 
August 2004 Notice of Disagreement, the veteran contended 
that the RO "completely ignored 38 CFR 4.86(a)" by not 
referring at all to Table VIA.  Here, Table VIA is not for 
application because the examiner in this case did not certify 
that speech discrimination test is not appropriate due to 
language difficulties, inconsistent speech discrimination 
scores, etc.  See 38 C.F.R. § 4.85(c).  Although an exception 
is provided under the provisions of 38 C.F.R. § 4.86, this 
too is not for application because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
his puretone threshold was not 30 or lower at 1000 Hertz and 
70 or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

The second contention was advanced in his July 2004 
substantive appeal.  The veteran questioned the July 2004 
audiological examination results due to the inability to 
recall whether he removed his hearing aids for the 
evaluation.  By law, VA clinical audiologists are to conduct 
examinations without the patient wearing hearing aids.  See 
38 C.F.R. § 4.85(a).  Here, the Board finds that the records 
do not reflect that the examination was conducted improperly.

The last contention was also made in his July 2004 
substantive appeal.  The veteran sought explanation for why 
his disability was not given positive consideration under the 
extra-scheduler regulations.  The potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

As noted above, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen, 3 Vet. App. at 349.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.
30 U.S.C.A. § 5107(b).

ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


